Citation Nr: 1734060	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO. 13-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for acne rosacea. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from October 1971 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which service connection was granted for acne rosacea. The Veteran disagreed with the rating associated with acne rosacea, and the current appeal ensued. 

In September 2016, the Veteran's accredited power of attorney, David Huffman, was no longer accredited to represent claimants in claims before VA. The Veteran has not been represented since that time. 

In Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. VA disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision in Johnson. On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. MacDonald, No. 14-2778 WL 5846040 (Vet. App. Oct. 6, 2016). As this appeal involves a claim (increased initial rating for acne rosacea) was affected by the resolution of VA's appeal in Johnson, the Board stayed action on this matter in accordance with the Court's stay. However, on July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), that reversed the decision by the Court. As the Court decision has been reversed, the stay on affected appeals, as described above, is now lifted. 


FINDING OF FACT

Acne rosacea is not shown on more than 40 percent of the Veteran's body or exposed areas, nor is constant or near-constant systemic therapy required during the past 12-month period. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for acne rosacea have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of this claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). None is found by the Board. The VCAA duty to notify was satisfied by way of letters sent to the Veteran in June and September 2010. The letters fully addressed all notice elements. They informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With those letters, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal. Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

As to the claim for an initial rating, the Veteran's appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection. VCAA notice regarding the service connection claim was furnished to the Veteran as described above. Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Therefore, no further notice is needed under VCAA regarding this issue. 

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The RO associated the Veteran's service treatment records, and VA treatment records with the claims file. Therefore, no outstanding evidence has been identified. 

The Veteran was also afforded VA examinations in connection with the claim. The reports of these examinations were associated with the claims file. The VA examination reports were thorough and adequate upon which to base a decision. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim. 

The Veteran was offered a Board hearing and was scheduled for a videoconference hearing in January 2017. He did not report for the hearing. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16. 183 (2002). 

Initial Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016). 

Acne Rosacea

Evidence on file shows that service connection for acne rosacea was established by RO action in May 2010, at which time a 30 percent rating was assigned, by analogy, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, for eczema. Under that DC, a 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating. 

The Board has considered rating the Veteran under Diagnostic Code 7800 (disfigurement of the head, face, or neck); however, the medical evidence, including the January 2011 and July 2016 VA examination reports, does not indicate that the Veteran experiences any of the eight characteristics of disfigurement or would otherwise qualify for a higher rating under Diagnostic Code 7800. Moreover, there is no indication that the Veteran has deep, unstable, or painful scars as a result of his skin disability, nor is there evidence of superficial scars not of the head, face, or neck of 144 square inches or greater. As such, Diagnostic Codes 7801, 7802, and 7804 do not avail the Veteran.

Accordingly, after consideration of all potentially applicable rating criteria the Board finds that the Veteran is appropriately rated under Diagnostic Code 7806. 

VA records showed the Veteran was prescribed tetracycline to be taken two times a day, in January and February 2010. 

The Veteran underwent a dermatology examination for VA purposes in January 2011. He was diagnosed with acne rosacea. He stated he had the condition since 1972. The skin disease involved areas exposed to the sun, including the head, face, and neck. It did not include the hands. The Veteran claimed it also was found on his chest, arms, and legs. He reported exudation, itching, shedding, and crusting of the entire body. He had no ulcer formation, and his symptoms were described as occurring constantly. He related that he was treated within the past 12 months with MetroGel, 1 percent, 3 times per day for 5 years. The medication, according to the examiner, is a topical corticosteroid. He had not experienced any side effects from this medication. He also used metronidazole, 0.75 percent, 3 times per day, for 5 years. This medication was also described as a topical corticosteroid. He experienced no side effects from this medication. He reportedly had not used UVB, intensive light therapy, PUVA, or electron beam therapy for the condition. His functional impairments included outbreaks and scaling of skin, excessive dry skin, irritation causing increased anxiety and decreased social interaction. He was also prescribed tetracycline 250 mg twice daily for 2 years. The medication was noted to be systemic but was identified as an antibiotic, not an immunosuppressive drug. Side effects from taking this medication were upset stomach and diarrhea. 

Physical examination showed superficial acne located at the face, neck, arms, chest, and back. The acne had the following characteristics: comedones, papules, pustules, and superficial cysts. It covered 40 percent of the face and neck. It also had exfoliation, crusting, hypopigmentation of more than 6 square inches, and abnormal texture of more than 6 square inches. There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hyperpigmentation, and limitation of motion. The skin lesion coverage of the exposed area was 40 percent. The skin lesion coverage relative to the whole body was 25 percent. The skin lesions were not associated with systemic disease. The skin lesions were not manifest in connection with a nervous condition. There was no scarring found on the skin examination. 

The Veteran underwent additional VA skin examination in July 2016. He was diagnosed with acne rosacea. The Veteran stated that the condition affected his face, back, legs, hands and arms and had worsened. His skin condition did not cause scarring or disfigurement of the head, face, or neck. It was noted that he had used tetracycline-a systemic medication but not an immunosuppressive drug-less than 6 weeks over the past 12 months. He was also prescribed MetroGel, a topical medication, for use on a constant/near constant basis. The Veteran was found to have erythematous rash on his face suggestive of rosacea, with a total area of 5 percent, with exposed area greater than 5 percent but less than 20 percent.  

Here, the record as a whole fails to show the manifestations necessary for a 60 percent evaluation, i.e., more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Importantly, the Board acknowledges that the Veteran was noted at his January 2011 VA examination to be taking tetracycline daily for two years. However, the examiner noted that the medication is an antibiotic, not a corticosteroid or other immunosuppressive drug. Further, although he was noted at the January 2011 VA examination to have 40 percent of exposed areas affected, a 60 percent rating under Diagnostic Code 7806 requires more than 40 percent of exposed area, or total area, affected; here, neither VA examination nor treatment records reflect such a finding at any point during the appeal period.

This evidence as developed post service is indicative of body surface more than just his face, but is not shown to cover more than 40 percent of his entire body or 40 percent exposed areas affected, or constant or near-constant systemic therapy with corticosteroids or other immunosuppressive drugs, necessary to warrant a 60 percent rating. The Veteran's statements indicating that his condition had worsened is not shown by the medical evidence of record. Thus, a preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent throughout the period in question. 



ORDER

An initial rating in excess of 30 percent for acne rosacea is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


